Case 3:18-cv-00134-GMG-RWT Document 9 Filed 08/19/21 Page 1 of 10 PageID #: 80




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      MARTINSBURG


 WAYNE KEGLEY,

           Petitioner,


 v.                                                      CRIMINAL ACTION NO.: 3:16-CR-50-11
                                                         CIVIL ACTION NO.: 3:18-CV-134
                                                         (GROH)

 UNITED STATES OF AMERICA,

           Respondent.


                    ORDER ADOPTING REPORT AND RECOMMENDATION

           Pending before the Court is the Report and Recommendation (AR&R@) of United

 States Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this

 action was referred to Magistrate Judge Trumble for submission of a proposed R&R.

 Magistrate Judge Trumble issued his R&R on March 17, 2021. ECF No. 1301.1 In

 his R&R, Magistrate Judge Trumble recommends that the Petitioner’s Motion to

 Vacate under 28 U.S.C. § 2255 [ECF No. 1120] be denied and dismissed with prejudice.

                                            I. BACKGROUND

           Upon review of the record, the Court finds that the background and facts

 as explained in the R&R accurately and succinctly describe the circumstances

 underlying the Petitioner’s claims. For ease of review, the Court incorporates them

 herein. However, the Court has outlined the most relevant facts below.




 1   All CM/ECF references are to the criminal number, 3:16-CR-50-11, unless otherwise noted.
Case 3:18-cv-00134-GMG-RWT Document 9 Filed 08/19/21 Page 2 of 10 PageID #: 81




       On December 6, 2016, the Grand Jury indicted the Petitioner in three counts of a

 twenty-eight-count indictment, which also charged seventeen co-defendants with various

 drug trafficking offenses. ECF No. 1. On June 8, 2017, the Petitioner entered a guilty

 plea to one count of aiding and abetting possession with intent to distribute heroin,

 pursuant to a written plea agreement. ECF Nos. 644 & 647. On November 6, 2017, this

 Court accepted the Petitioner’s guilty plea and sentenced the Petitioner to 115 months of

 imprisonment to be followed by three years of supervised release. ECF No. 931.

       On August 20, 2018, the Petitioner filed the instant motion, pursuant to 28 U.S.C.

 § 2255, moving the Court to vacate, correct, or set aside his 115-month sentence. ECF

 No. 1120. On September 24, 2018, the Petitioner refiled his motion on the court-approved

 forms. ECF No. 1129. The Petitioner asserts four grounds for relief: (1) that he received

 ineffective assistance of counsel when his trial counsel, Robert Stone, failed to file a

 notice of appeal; (2) that the traffic stop on June 23, 2016, violated his Fourth Amendment

 rights; (3) that his Presentence Investigation Report (“PSR”) violated his Eighth

 Amendment rights; and (4) that the Court failed to consider all of the § 3553(a) sentencing

 factors at his sentencing hearing. ECF No. 1129 at 4–10.

       On January 16, 2020, Magistrate Judge Trumble ordered the Respondent to file

 an answer to the Defendant’s motion to vacate [ECF No. 1207], which the Respondent

 filed on March 27, 2020. ECF No. 1218. On May 20, 2020, after having reviewed the

 Respondent’s answer, Magistrate Judge Trumble found that an evidentiary hearing was

 necessary to determine whether the Petitioner instructed his counsel to file an appeal.

 ECF No. 1222. Nicholas J. Compton was appointed to represent the Petitioner at the

 hearing. Id. An evidentiary hearing on the Petitioner’s ineffective assistance of counsel



                                             2
Case 3:18-cv-00134-GMG-RWT Document 9 Filed 08/19/21 Page 3 of 10 PageID #: 82




 claim was held on August 24, 2020 [ECF No. 1267], and the issuance of the R&R followed

 on March 17, 2021. ECF No. 1301.

                                   II. STANDARD OF REVIEW
          Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

 the magistrate judge=s findings where objection is made. However, the Court is not

 required to review, under a de novo or any other standard, the factual or legal conclusions

 of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140, 150

 (1985). Failure to file timely objections constitutes a waiver of de novo review and of a

 Petitioner’s right to appeal this Court’s Order. 28.U.S.C. ' 636(b)(1); Snyder v. Ridenour,

 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

 1984).

          Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

 days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). Magistrate Judge Trumble

 entered the R&R on March 17, 2021. ECF No. 1301. Mr. Compton timely filed objections

 to the R&R on April 29, 2021. 2 ECF No. 1313. Accordingly, this Court will review the

 Petitioner’s objections to the R&R de novo and the remainder of the R&R for clear error.

                                          III. DISCUSSION

          In the R&R, Magistrate Judge Trumble finds that all four of the Petitioner’s claims

 are without merit because: (1) the Petitioner cannot demonstrate ineffective assistance

 of counsel under the test set forth in Strickland v. Washington, 466 U.S. 688 (1984),

 because he waived his right to appeal as part of his plea agreement; (2) the Petitioner

 waived his right to challenge the constitutionality of the traffic stop under the Fourth


 2       On March 29, 2021, the Court granted the Defendant’s unopposed motion for an extension to file
 his objections to the R&R. ECF No. 1306.

                                                   3
Case 3:18-cv-00134-GMG-RWT Document 9 Filed 08/19/21 Page 4 of 10 PageID #: 83




 Amendment as part of his plea agreement; (3) the Petitioner waived his right to contest

 his sentence under the Eighth Amendment as part of his plea agreement; and (4) the

 Petitioner waived his right to challenge the sentence imposed as part of the appellate

 waiver in the plea agreement because his sentence did not exceed the maximum length

 authorized by law. ECF No. 1301 at 8–23. Accordingly, Magistrate Judge Trumble

 recommends that the Court deny and dismiss the Petitioner’s motion with prejudice. Id.

 at 23.

          The Petitioner objects to the R&R’s findings regarding his first and fourth claims.

 The Court considers the Petitioner’s objections in turn below.

          A. First Objection – Ineffective Assistance of Counsel Claim

          First, the Petitioner avers that Mr. Stone’s failure to file a notice of appeal satisfies

 the two-prong test set forth in Strickland v. Washington to determine whether counsel was

 constitutionally ineffective. ECF No. 1313 at 2–6. Under Strickland, the Petitioner must

 first show that his counsel’s performance “fell below an objective standard of

 reasonableness.” Id. at 688. “Judicial scrutiny of counsel’s performance must be highly

 deferential,” and the reviewing court must recognize that “counsel is strongly presumed

 to have rendered adequate assistance.” Id. at 689-90. Then, even if the court determines

 that counsel acted unreasonably, the judgment of the criminal proceeding will not be set

 aside unless counsel’s performance was “prejudicial to the defense.” Id. at 692. To

 satisfy the second prong, the Petitioner must show “that there is a reasonable probability

 that, but for counsel’s unprofessional errors, the result of the proceeding would have been

 different.” Id. at 694.




                                                  4
Case 3:18-cv-00134-GMG-RWT Document 9 Filed 08/19/21 Page 5 of 10 PageID #: 84




         As to the first Strickland prong, the Petitioner avers that Mr. Stone acted deficiently

 because he had a duty to consult with the Petitioner after his sentencing to determine

 whether the Petitioner wished to file a direct appeal. Id. at 3. In his objections, the

 Petitioner concedes that he never asked Mr. Stone to file a notice of appeal after he was

 convicted. 3 ECF No. 1313 at 2. However, the Petitioner argues that because he did not

 “clearly convey his wishes one way or the other about filing a notice of appeal,” Mr. Stone

 was required to “consult with the defendant to try to discover[] his wishes.” Id. at 3.

         To support his argument, the Petitioner cites Roe v. Flores-Ortega, 528 U.S. 470

 (2000), wherein the Supreme Court discussed under what circumstances an attorney has

 an obligation to consult with his client about filing an appeal. The Supreme Court held,

         [C]ounsel has a constitutionally imposed duty to consult with the defendant
         about an appeal when there is reason to think either (1) that a rational
         defendant would want to appeal (for example, because there are
         nonfrivolous grounds for appeal), or (2) that this particular defendant
         reasonably demonstrated to counsel that he was interested in appealing.

 Id. at 480. In so holding, the Supreme Court rejected the bright-line rule that an attorney’s

 failure to consult with the defendant about an appeal is per se unreasonable, and

 therefore deficient. 4 Id. at 479. Instead, the Supreme Court stated that “[i]n making this

 determination, courts must take into account all the information counsel knew or should

 have known.” Id. at 480.

         Considering all of the information Mr. Stone knew or should have known after the

 Petitioner’s sentencing, the Court finds that he did not have a duty to consult with the




 3      Where a defendant expressly requests an appeal, counsel performs deficiently by disregarding the
 defendant’s instructions. Garza v. Idaho, 139 S. Ct. 738, 3746 (U.S. 2019).

 4        However, the Supreme Court cautioned that “the better practice is for counsel to routinely consult
 with the defendant regarding the possibility of an appeal.” Flores-Ortega, 528 U.S. at 479.

                                                     5
Case 3:18-cv-00134-GMG-RWT Document 9 Filed 08/19/21 Page 6 of 10 PageID #: 85




 Petitioner on whether he wished to file an appeal. First, the Court considers the fact that

 the Petitioner entered a guilty plea, which the Supreme Court in Flores-Ortega stated was

 a “highly relevant factor” in determining an attorney’s duty to consult, as a guilty plea

 “reduces the scope of potentially appealable issues” and could “indicate that the

 defendant seeks an end to judicial proceedings.” 528 U.S. at 480. The Court also notes

 that the 115-month sentence the Petitioner received was a substantial downward

 departure from the maximum sentence provided in his plea agreement of 240 months,

 and that the Petitioner expressly waived his appellate and collateral attack rights as part

 of his plea agreement. See id. (stating that in cases where a defendant pleaded guilty,

 the court must consider “whether the defendant received the sentence bargained for as

 part of the plea and whether the plea expressly reserved or waived some or all appeal

 rights”). These factors lean against finding that a rational defendant in the Petitioner’s

 position would want to appeal.

        The Court also rejects the Petitioner’s characterization that he demonstrated a

 “reasonable . . . interest in appealing.” ECF No. 1313 at 5. The Court notes that the

 Petitioner never replied to the letter Mr. Stone sent him after his sentencing hearing that

 advised him that he had fourteen days to file a notice of appeal should he choose to do

 so. Id. at 3. Mr. Stone’s testimony from the evidentiary hearing further affirms that the

 Petitioner never expressed interest in appealing his case:

        Q. And Mr. Kegley expressed—at the end of the sentencing hearing, he
        expressed some interest to you about an appeal; correct?
        A. No. That’s not correct.
        Q. He never spoke to you about an appeal at all—
        A. No, he did not.
        Q. He never asked you if he could appeal?
        A. No.
        Q. You never told him to call your office?


                                             6
Case 3:18-cv-00134-GMG-RWT Document 9 Filed 08/19/21 Page 7 of 10 PageID #: 86




         A. No. The—as I say, the discussion we had after his sentencing is[,] he
         thanked me because he said I actually advocated on his behalf at his
         sentencing, and he acted as if no one had ever done that before. So—I
         mean that was kind of unusual.

 Id. at 60.

         Finally, the Petitioner’s assertion that “[a]n attorney cannot simply rely on the

 appellate waiver in the plea agreement as proof that a defendant doesn’t want to appeal,”

 but “must consult with the defendant to try to discover[] his wishes,” is erroneous. ECF

 No. 1313 at 3–4. Under Flores-Ortega, Mr. Stone did not have a duty to consult with the

 Petitioner following his sentencing because (1) Mr. Stone had no reason to believe that a

 rational defendant in the Petitioner’s position would want to appeal, and (2) the Petitioner

 had not reasonably demonstrated his interest in appealing.

         Assuming arguendo that Mr. Stone had a duty to consult with the Petitioner

 following his sentencing, the Petitioner would still be unable to satisfy the second

 Strickland prong regarding prejudice.               Under Flores-Ortega, the Petitioner must

 demonstrate that “there is a reasonable probability that, but for counsel’s deficient failure

 to consult with him about an appeal, he would have timely appealed.” 528 U.S. at 483.

 However, as Magistrate Judge Trumble stated in the R&R, the Petitioner waived his right

 to appeal his conviction and sentence, and to challenge his conviction and sentence in

 any other post-conviction proceeding. ECF No. 1301 at 11. Thus, the Petitioner did not

 suffer any prejudice from Mr. Stone’s alleged failure to consult with him on the possibility

 of appealing. 5



 5        The Petitioner argues that the R&R should not “presume” that the appellate waiver forecloses his
 right to appeal because “no one can guess as to what actions the Fourth Circuit would have taken on an
 appeal that was never filed.” ECF No. 1313 at 6. This objection is speculative and does not point the Court
 to any specific error in the R&R. Accordingly, the Court OVERRULES the objection.

                                                     7
Case 3:18-cv-00134-GMG-RWT Document 9 Filed 08/19/21 Page 8 of 10 PageID #: 87




        This case is distinguishable from Garza v. Idaho, 139 S. Ct. 738 (U.S. 2019), where

 the Supreme Court found that the attorney performed deficiently by failing to file a notice

 of appeal despite the defendant’s express instructions. There, the attorney overrode his

 client’s express instructions to file a notice of appeal, claiming that filing the appeal could

 risk breaching his plea agreement because he had waived his right to appeal. Id. at 743.

 However, the Supreme Court found that “simply filing a notice of appeal does not

 necessarily breach a plea agreement, given the possibility that the defendant will end up

 raising claims beyond the waiver’s scope.” Id. at 746. Furthermore, “it is the defendant’s

 prerogative whether to appeal.” Id. at 748. Accordingly, the Supreme Court held that

 where an attorney “performed deficiently in failing to file a notice of appeal despite the

 defendant’s express instructions, prejudice is presumed ‘with no further showing from the

 defendant of the merits of his underlying claims.’” Id. at 749–50 (quoting Flores-Ortega,

 528 U.S. at 484).

        Here, unlike the defendant in Garza, the Petitioner never expressly instructed Mr.

 Stone to file a notice of appeal. The Petitioner concedes that he never asked Mr. Stone

 to file a notice of appeal, and Mr. Stone’s testimony from the evidentiary hearing affirms

 that he never received such an instruction. At the hearing, Mr. Stone testified that the

 Petitioner never reached out to him or his office, either by phone or in person, about filing

 an appeal, despite him having Mr. Stone’s contact information and Mr. Stone sending him

 the letter advising him of his right to file an appeal. ECF No. 1272 at 48. Accordingly, the

 Petitioner did not suffer prejudice from Mr. Stone’s failure to file a notice of appeal

 because he did not expressly instruct Mr. Stone to file the appeal.




                                               8
Case 3:18-cv-00134-GMG-RWT Document 9 Filed 08/19/21 Page 9 of 10 PageID #: 88




       B. Second Objection – Mitigating Factors Claim

       Next, the Petitioner objects to the R&R’s recommendation to dismiss the motion’s

 fourth claim because the Court did consider all of the § 3553(a) sentencing factors prior

 to imposing sentence. ECF No. 1313 at 7. As stated in the plea agreement, the Petitioner

 faced a maximum of 240 months of incarceration. However, at the sentencing hearing,

 the Court sustained the Petitioner’s objection to the application of a three-level

 enhancement for aggravating role, making the Petitioner’s guidelines range 92 months to

 115 months of incarceration. ECF No. 932 at 1. The Court then sentenced the Petitioner

 to 115 months of incarceration, stating “[i]n reaching my decision to the proper sentence

 to be imposed, I did consider all those factors set forth in 18 U.S.C. § 3553(a).” ECF

 No..1113 at 88.

       The Petitioner avers that the Court failed to consider all the § 3553(a) sentencing

 factors because it did not mention his mental health or a “mental interview conducted by

 a Doctor Pate” that found he suffers from severe mental disorder disorders in its

 explanation for imposing the Petitioner’s sentence. Id. at 7–8. However, the R&R clearly

 states that the Petitioner’s fourth claim should be dismissed because the Petitioner’s

 waiver of his appellate and collateral attack rights as part of his plea agreement with the

 Government “include his challenge to the [115-month] sentence” because the sentence

 was within the maximum sentence authorized by law. ECF No. 1301 at 20. To this

 finding, the Petitioner merely notes that he “could have raised these sentencing issues

 on direct appeal had his counsel properly consulted with him.” ECF No. 1313 at 9.

       Here, the Court finds that the Petitioner’s assertion that he “could have” raised his

 claim had his counsel consulted with him too vague and unsupported to constitute an



                                             9
Case 3:18-cv-00134-GMG-RWT Document 9 Filed 08/19/21 Page 10 of 10 PageID #: 89



  objection to the R&R’s finding.         Accordingly, the Petitioner’s second objection is

  OVERRULED.

                                      IV. CONCLUSION

        Accordingly, upon careful review of the R&R and the Petitioner’s objections, it is

  the opinion of this Court that Magistrate Judge Trumble=s Report and Recommendation

  [ECF No. 1301 in 3:16-CR-50-11; ECF No. 5 in 3:18-CV-134] should be, and is hereby,

  ORDERED       ADOPTED       for   the    reasons   more    fully   stated   therein.    The

  Petitioner’s Motion to Vacate [ECF No. 1120 in 3:16-CR-50-11; ECF No. 1 in

  3:18-CV-134] is DENIED and DISMISSED WITH PREJUDICE.

        As a final matter, upon an independent review of the record, this Court hereby

  DENIES the Petitioner a Certificate of Appealability, finding that he has failed to make “a

  substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

        This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

  of Court is DIRECTED to transmit a copy of this Order to all counsel of record herein and

  to the Petitioner by certified mail, return receipt requested, at his last known address as

  reflected on the docket sheet.



        DATED: August 19, 2021




                                               10
